McAdam, J.
Held, that the refusal of the plaintiff to give up the keys and surrender possession was, under the circumstances, conduct calculated to create a breach, of the public peace sufficient to warrant the arrest complained of. That her right to use the school house as a residence terminated with her dismissal. That the action of the board of education was legal, and that when the defendant, as the legal representative of the board, ordered the plaintiff to leave, she should have submitted to his demand. That her unlawful refusal to vacate gave the board and its officers power to remove her, and to exercise whatever force was necessary to effect the removal (See Haywood v. Miller, 3 Sill, 90). The exercise of this power, though lawful, would in all probability have caused a breach of the peace. The police officer, whether directed by the defendant or otherwise, had the right to intervene and prevent any unlawfulness entering into the conflict. If the plaintiff had acted in a lawful manner she would have yielded to the demand of the defendant as the representative of the school board. She defied his authority, and the consequences followed.
The school house was public property, contained a large number of children during the day, and the exigencies of the case required prompt and efficient action on the part of the school board to protect the interests under its charge.
The plaintiff brought the trouble upon herself, and *14Ras no remedy against the defendant. The complaint was thereupon dismissed with costs.
No appeal was taken.
An officer of the peace may lawfully interpose upon his own view to prevent a breach of the peace or to quiet an affray (1 East P. C. 303); one great use of these officers being to nip mischief in the bud (1 B. & H. L. C. C. 201; 7 Car. & P. 312); and if remonstrance or mere interference are not sufficient to avert the danger, the officer is justified in arresting the guilty party (See 9 Reporter, 754, 755).